Title: To Thomas Jefferson from Henry Remsen, 29 July 1793
From: Remsen, Henry
To: Jefferson, Thomas



Dr. Sir
New York July 29th. 1793

I have the honor to inform you now, that Capt. Dennis commanding the revenue cutter belonging to this port, returned from Sandy Hook last evening, and brought with him a challenge to Capt. Bompard of the Ambuscade—from Capt. Courtenay of the Boston, a british frigate of 32 guns. The Ambuscade on her return from her last cruise, needed a top mast and some other repairs, which are readiness to be put to her; but she was not to have sailed, as I understood from one of the Officers yesterday morning, ‘till about ten days hence. However it is to be presumed they will hasten the necessary repairs, and accept the challenge, as the honor of the Republic of France is in a manner involved, the challenge being noted on the Coffee house books, which has given it the greatest publicity. A great majority of us here, wish and expect the Ambuscade success in the event of an engagement.
I mean to write again respecting the silver ink stand you directed me to purchase for you, and also the final determination of Schneider the fresco painter, when Mr. Taylor returns to Philadelphia; and in the mean time, subscribe myself with the greatest respect & esteem, Dr. Sir Your most obt. & h’ble servt

Henry Remsen


PS. We have no late arrivals either from Europe or the West Indies, except a brig from Ireland in ten weeks with 300 passengers, who are destined to go on a settlement in the North western parts of this State.

